Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed 3/30/2022.  Claim 1 is amended; claims 10-15 are withdrawn from consideration as being drawn to non-elected invention; and claims 1-15 are currently pending in the application.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections

Claim 3 is objected to because of the following informalities:  Claim 3 recites “(meth)acryloxy(pol y)alkoxy phosphate” and should read “(meth)acryloxy(poly)alkoxy phosphate”.  Appropriate correction and/or clarification are required.


Election/Restrictions

In the amendment filed 3/30/2022, applicant did not distinctly and specifically point out the supposed errors in the restriction requirement.  Hence, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 103

Claim 1-4, and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al (US 2016/0355698 A1).
Regarding claim 1, Harris et al disclose a process of preparing a multistage copolymer comprising a first stage having a theoretical Tg of 120C (i.e. reads on Tg of polymer 1 in present claim 1) derived from 1149 grams of monomer mixture comprising butyl acrylate, methyl methacrylate, itaconic acid, acetoacetoxyethyl methacrylate, and 2-phosphoethyl methacrylate in the presence of aryl phosphate surfactant (i.e. reads on polymerizing in the presence of phosphorus containing dispersing aid in present claim 1) and a second stage with a theoretical Tg of 1000C, derived from 212 g of monomer mixture comprising methyl methacrylate (i.e. reads on monomer B3 and its amount (i.e. 100% by weight) in present claim 1) and aryl phosphate as a surfactant (paragraph 0087).  The ratio of total monomer amount 1 to total monomer amount 2 is calculated to be about 84% by weight to about 16% by weight based on 1149 grams of monomer mixture to form the first polymer and 212 g of monomer mixture to form the second stage polymer (i.e. reads on the ratio of total monomer amount 1 to total monomer amount 2 in present claim 1).  The first polymer is derived from 35 to 60% by weight of butyl acrylate, 35 to 55% by weight of methyl methacrylate (i.e. both read on ethylenically unsaturated monomer A3 and overlaps with its amount in present claim 1), greater than 0% to 5% by weight of itaconic acid (i.e. reads on the monomer A1 and its amount in present claim 1), and greater than 0 to 5% by weight of one or more phosphorus containing monomer (paragraphs 0048-0053) which reads on monomer A2 and its amount in present claim 1.  It is noted that ≤ 0.1% by weight of monomers B1 and B2 include zero and therefore not required.  The second theoretical Tg can be at least 600C (paragraph 0017) which overlaps with the glass transition temperature Tg2 of polymer 2 and at least 100C above the glass transition temperature Tg1 in present claim 1.
Harris et al are silent with respect to amount of phosphorus containing dispersing aid.
However, Harris et al in the general disclosure teach that dispersants such as surfactants can be added during polymerization to help maintain the dispersion of monomers in aqueous medium in amounts less than 3% by weight.  The first emulsion polymerization step and/or second polymerization step further comprise an aryl phosphate surfactant (paragraph 0084).  Therefore, in light of the teachings in general disclosure of Harris et al and given that aryl phosphate esters are used in the polymerization process of exemplary embodiments, it would have been obvious to one skilled in art prior to the filing of present application, to include surfactant (i.e. dispersing aid) such as aryl phosphate in overlapping amounts in the process of preparing multistage polymer, absent evidence to the contrary.
Regarding claim 2, see example wherein itaconic acid is used in the first stage polymerization process (paragraph 0087).
Regarding claim 3, examples of phosphorus-containing monomers include ethylene oxide condensates of (meth)acrylates CH2=C(CH3)COO(CH2CH2O)nP(O)(OH)2 wherein n is an integer of from 1 to 50 and vinyl phosphonic acid (paragraph 0028).
Regarding claims 4 and 9, Harris et al teach that first copolymer is derived from greater than 80% by weight of one or more (meth)acrylate monomers such as methyl methacrylate, butyl acrylate, 2-ethylhexyl acrylate and combinations thereof and greater than 0% by weight to 10% by weight of acetoacetoxyethyl (meth)acrylate (paragraph 0006).
Regarding claim 6, see example wherein the second stage polymer contains only methyl methacrylate and does not include monomers B1 and B2 (paragraph 0087).
Regarding claims 7-8, see example wherein ammonium hydroxide is added during the polymerization process and pH is adjusted (paragraph 0087). It is the office’s position that it is within the scope of one skilled in art prior to the filing of present application to adjust pH to any value including within the range of ≥ 3 and ≤ 8 measured at room temperature, absent evidence to the contrary.  Examples of suitable pH modifying agents include ammonia (paragraph 0069) which reads on base having a boiling point ≤ 200C measured at 1.013 bar (see page 18, lines 4-18 of present application).

Allowable Subject Matter

Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

The rejections under 35 U.S.C. 103 as set forth in paragraph 13, of office action mailed 12/30/2021 are withdrawn in view of the new grounds of rejection set forth in this office action, necessitated by amendment.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566. The examiner can normally be reached 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KARUNA P REDDY/Primary Examiner, Art Unit 1764